The opinion of the Court was delivered by
Mr. Justice Pope.
This action was commenced in the Court of Common Pleas for Barnwell County, in this State, on the 5th day of October, 1895. The complaint set up two causes of action, to both of which the defendant demurred. The issue thus presented came on for trial before his Honor, Judge Buchanan. At such trial, the defendant consented that his demurrer to the second cause of action should be dismissed. By the judgment of Judge Buchanan the demurrer as to both causes of action was overruled. The defendant now appeals from so much of said judgment as dismisses the demurrer to the first cause of action set out in the complaint. In the report of the case must be included the complaint, the demurrer, the order, and the grounds of appeal.
Confessedly, the plaintiff bases his first cause of action on the provisions of the 23d section of “An act relating to roads and highways in Barnwell County,” approved 5th January, 1895, 21 Stat. at Barge, 954. This section is as follows: “That if any person or persons, corporations or any conductor of any train of railroad cars, or any other agent or servant of any railroad company, shall obstruct, unnecessarily, any public road or highway of this county by permitting any railroad car or cars or locomotives to remain upon or across any street, public road or highway for a longer period than five minutes, or shall permit any timber, wood or other obstructions to remain upon or across any such street, road or highway, to the hindrance or inconvenience of travelers or any person or persons passing along or upon such street, road or highway, every person or corporation so offending shall forfeit and pay for every such offense any sum not exceeding twenty nor less than *242five dollars, and shall be liable for all damages arising to any person from such obstruction or injury to such road or ’ highway, to be recovered by an action at the suit of the township board of commissioners in which such offense shall have been committed, or any person suing for the same before any trial justice within the county where such offense shall have been committed, or by indictment in the Court of General Sessions of this county. And all fines so accruing under the provisions of this section, when collected, shall be paid over to the overseer of the district in which such offense was committed, and by the overseer applied to the improvement of the roads and highways herein. And every twenty-four hours such corporation, person or persons as aforesaid, after being notified, shall suffer such obstruction to the hindrance or inconvenience of travelers or any other person or persons going along or upon such road or highway, shall be deemed an additional offense against the provisions of this act: Provided., That any individual or person reporting or prosecuting the action shall be entitled to one-half of the fine or penalty received,' and the chairman of the board of township commissioners is hereby authorized to pay the same to the said person or individual or persons, when collected, and take a receipt therefor.” The plaintiff, in endeavoring to cross over the train of the defendant (which train had been allowed by the agents of the defendant to. remain stationary across a street in the town of Blackville, S. C., more than five minutes, unnecessarily), was seriously injured by reason of the sudden movement of said train, and claims that he is entitled to bring suit for his said injuries in the Court of Common Pleas, under said section 23. This position is denied by the defendant. The Circuit Judge agreed with the plaintiff. Hence this appeal.
We cannot agree with the Circuit Judge in the views he entertains on this point. To our minds the intention of the legislature, as gathered from the language used by it in this section, is plain — so plain, in fact, that in its construe*243tion this intention is manifest and palpable. It is to provide a remedy to the public and private persons from any '•'•hindrance or inconvenience” to any individual or the public from the agents or servants of railroad companies allowing a train to remain across or upon a street or highway beyond a period of five minutes. This remedy is to be punished by a suit in a trial justice court. Every person who has written a work on the interpretation or construction of statutes admits that if the language used therein is plain and unmistakable, there is no need to use any of the canons of construction, for when anything is understood, that ends the whole matter. We have studied the statutory provision in question to see if the Circuit Judge and appellee could throw such light upon it as would convince us of error, but all in vain. We see the purpose, the intention, of the General Assembly, as expressed in the language embodied in this section of this act, so clearly, it is useless to discuss the rules of construction merely to display a familiarity with text books and decisions of courts.
It is the judgment of this Court, that so much of the judgment of the Circuit Court as is appealed from be reversed, and that the action be remitted to the Circuit Court for such further proceedings as may be necessary.